Citation Nr: 0200140	
Decision Date: 01/07/02    Archive Date: 01/11/02	

DOCKET NO.  00-22 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The appellant served on active duty from November 1977 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In August 2001, the veteran had a hearing at the Central 
Office in Washington, D.C., before the undersigned Board 
member.  

For reasons which will become apparent, the Board finds that 
the issue of "dispute as to timeliness" noted in a February 
2000 Statement of the Case is more properly recharacterized 
as shown on the title page of this decision.


FINDINGS OF FACT

1.  During service, the appellant received nonjudicial 
punishment for an unauthorized absence of two days, as well 
as for violations of Article 91, consisting of the disobeying 
of a lawful order and using disrespectful language.

2.  In addition to the aforementioned, the appellant was, 
during service, absent without leave for a period of 193 
days.

3.  The appellant was discharged in February 1979 under 
conditions other than honorable.

4.  The appellant's discharge was the result of willful and 
persistent misconduct.

5.  The appellant's discharge is considered to have been 
issued under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
501, 5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a correspondence addressed to the Office of the Staff 
Judge Advocate dated in late January 1979, the appellant 
acknowledged receipt of information concerning the 
regulations and procedures of the Board for Correction of 
Naval Records and the Navy Discharge Review Board, and, in so 
doing, requested a discharge to escape court-martial "for the 
good of the service."

In a statement of late January 1979, the appellant requested 
a discharge under other than honorable conditions in place of 
a court-martial.  As reasons for his request, the appellant 
stated that he was "not disciplined enough" for life in the 
United States Marine Corps.  The appellant additionally 
stated that he was needed at home due to his mother's "bad 
heart."  Regarding his future, the appellant commented that 
he intended to get married in June (of 1979), and that he did 
not want his wife "involved" with military personnel.  
Finally, the appellant stated that, were the Marine Corps to 
seek to retain him, he would "attempt to go unauthorized 
absence until he got out."

In a memorandum to the Assistant Chief of Staff Judge 
Advocate dated in late January 1979, it was noted that the 
appellant was pending trial for an unauthorized absence 
extending from June 30, 1978, to January 10, 1979.  
Additionally noted was that the appellant had three prior 
nonjudicial punishments, as well as "family problems" of a 
nature such that they would lead to "further unauthorized 
absences."

In a Memorandum Endorsement of early February 1979, it was 
noted that the appellant admitted to having committed an 
offense which, in the event of conviction, carried as part of 
the maximum authorized punishment a bad conduct discharge.  
Accordingly, the appellant was requesting discharge "for the 
good of the service."  Discharge authority action consisted 
of a recommendation that the appellant's request be approved 
and that he be granted separation with an "under other than 
honorable conditions" discharge.

A copy of the appellant's DD Form 214MC is of record is to 
the effect that the appellant was discharged under conditions 
other than honorable.  This record also shows that the 
appellant's mailing address at the time of separation was a 
residence on [redacted] Avenue in [redacted], New York.  

In mid-August 1979, the New York State Department of Labor 
sought from the VA various information regarding the 
appellant's application for unemployment compensation.  The 
record does not indicate that the appellant had filed a claim 
for VA benefits at that time.  Noted at the time was that the 
appellant's home address at separation was [redacted], 
in [redacted], New York, and that his current address was  
[redacted], also in [redacted], New York.

In an Administrative Decision dated in mid-August 1979, it 
was noted that the appellant had enlisted in the United 
States Marine Corps in November 1977, and had been discharged 
with an other than honorable discharge in February 1979.  
Reportedly, the appellant voluntarily requested a discharge 
for the good of the service in order to escape trial by 
court-martial.  The evidence of record indicated that he was 
absent without leave from June 30, 1978 to January 10, 1979, 
a period of 193 days.  The appellant's only other offense 
included lost time of two days for an unauthorized absence, 
and nonjudicial punishment for violation of Article 91, that 
is, disobeying a lawful order and using disrespectful 
language.

The evidence of record additionally indicated that the 
appellant had family problems, and that they were of a nature 
such that they could lead to further unauthorized absences.  
In his own handwriting, the appellant stated that he could 
not adjust to military life, and that he would go "on 
unauthorized leave again" were he not to be given a discharge 
from the Marine Corps.  At the time of the misconduct in 
question, there was no evidence to show that the appellant 
was mentally defective, deranged, or abnormal.

Noted during the course of the Administrative Decision was 
that a discharge due to willful and persistent misconduct was 
considered to have been issued under dishonorable conditions.  
Based on the evidence of record, the appellant's misconduct 
while in service was considered to have been willful, with 
his continued absence showing persistence.  Accordingly, it 
was held that the appellant's "other than honorable 
discharge" had been given under dishonorable conditions, 
thereby barring entitlement to benefits under the laws 
administered by the VA.

In correspondence of late August 1979, the appellant was 
informed that his "character of discharge" determination had 
been unfavorable, and that his discharge from military 
service in February 1979 had been found to have been issued 
under dishonorable conditions.  The appellant was further 
informed that, as a consequence of the unfavorable 
determination, the period of service upon which his discharge 
was based did not qualify him for the benefits for which he 
had applied, or for any other gratuitous benefits under laws 
administered by the VA.  The correspondence informing the 
appellant of this denial of benefits was addressed to him at 
[redacted] Street in [redacted], New York.

In 1999, the appellant contacted the RO about his eligibility 
for a VA home loan guaranty.  His inquiry resulted in the 
RO's review of his status and determination that he was not 
eligible because of the character of his discharge from 
service.  He then appealed this determination.  In the 
statement of the case furnished to him in February 2000, the 
RO noted the prior, 1979 administative decision as to 
character of discharge.  One basis for denial of the 
appellant's claim was that the earlier determination had not 
been timely appealed; however, it also appears from the 
statement of the case that the RO, in effect, again 
determined that the character of the appellant's discharge 
was a bar to VA benefits for the same reasons set forth in 
the 1979 administrative decision.  The statement of the case 
contained a full citation of the applicable legal criteria 
governing a determination of the character of discharge.  

During the course of a hearing before the undersigned member 
of the Board in August 2001, the appellant argued that, due 
to a change in his address, he had never received the August 
1979 correspondence informing him of the unfavorable 
determination regarding his character of discharge, and that, 
for that reason, his claim should be reconsidered.  He also 
provided testimony concerning the circumstances that led to 
his receipt of a discharge under other than honorable 
conditions.  

Analysis

As noted above, the issue on appeal is properly 
recharacterized from a "dispute as to timeliness" to whether 
the character of the appellant's discharge constitutes a bar 
to VA benefits.  This recharacterization has been undertaken 
given the "plain meaning" of the appellant's current 
argument, specifically, that he was never given notice of the 
adverse "character of discharge" determination which occurred 
in August 1979, and, consequently, was never afforded the 
opportunity to contest that decision.  In addition, the 
current appeal stems from his informal application for VA 
benefits in 1999, whereas the 1979 determination resulted 
indirectly from his claim for State umemployment benefits 
rather than from a claim for VA benefits at that time.  In 
point of fact, a review of the record discloses that, shortly 
following the appellant's discharge from service, he 
relocated from an address on [redacted] in [redacted], New 
York, to one on [redacted] (Street?), also located in 
[redacted], New York.  However, the aforementioned notice of the 
adverse determination regarding the character of the 
appellant's discharge was sent to his address at separation, 
that is, [redacted] Street.  Under such circumstances, the 
Board is of the opinion that no finality attached to the 
August 1979 Administrative Decision barring the appellant's 
eligibility for VA benefits.  Moreover, the crux of the 
appellant's argument clearly involves the character of his 
discharge from service, and not the "timeliness" of his 
current appeal.  On review of the record, the Board is 
satisfied that the RO, in the adjudication under review, 
essentially readjudicated the question of character of 
discharge, notwithstanding that it framed the issue as 
involving a question of timeliness.  As pointed out above, 
the statement of the case provided to the appellant in 
conjunction with his current appeal set forth the applicable 
legal criteria governing a determination as to character of 
discharge, and the appellant gave testimony before the Board 
wherein he provided information and argument as to those 
governing criteria.  Thus, the Board finds that he was given 
adequate notice as to the criteria to be satisfied for a 
favorable determination as to character of discharge and he 
and his representative likewise presented testimony and 
argument on those pertinent points.  For these reasons, the 
Board further finds that the appellant is not prejudiced by 
the Board's characterization of the appellate issue before it 
and the decision which follows.  

Pursuant to applicable law and regulation, where a former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2001).  A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits, unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release, or unless otherwise specifically 
provided.  Benefits are not payable where the former service 
member was discharged or released by reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days.  However, this bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. 
§§ 501, 5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 
(2001).

In the case at hand, it is clear that, during the appellant's 
sole period of active service, he was guilty of an 
unauthorized absence of two days' duration, as well as two 
violations of Article 91, specifically, disobeying a lawful 
order and using disrespectful language.  In addition, the 
appellant was absent without leave from June 30, 1978 to 
January 10, 1979, a period of 193 days.  By the appellant's 
own admission, he was "not disciplined enough" for military 
life, and, accordingly, requested a discharge under other 
than honorable conditions.  In making this request, the 
appellant indicated that he was soon to be married, and did 
not wish his wife to be in any way "involved" with military 
personnel.  The appellant further indicated that, were an 
attempt made to keep him in the Marine Corps, he intended to 
"go unauthorized absence" until he was released from military 
service.

Based on the aforementioned, and, in particular, the 
appellant's rather lengthy period of absence without leave, 
the Board is of the opinion that the appellant's actions in 
service were, in fact, consistent with "willful and 
persistent" misconduct.  Moreover, at no time during the 
appellant's period of active service was he shown to be 
insane, or in any way mentally defective.  Under such 
circumstances, the appellant's "other than honorable 
discharge" must be considered to have been issued under 
dishonorable conditions, thereby barring his entitlement to 
VA benefits.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but it is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.

In the case at hand, the record, specifically the statement 
of the case furnished in February 2000, reflects that the 
appellant has been informed of the requirements for 
establishing eligibility for VA benefits.  The appellant has 
not identified any additional evidence to support his claim.  
Accordingly, the character of the appellant's discharge as a 
bar to VA benefits must be upheld.


ORDER

The character of the appellant's discharge constitutes a bar 
to VA benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

